IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


 JOANNE THORNTON, ON BEHALF OF     : No. 229 EAL 2019
 HERSELF AND OTHERS SIMILIARLY     :
 SITUATED,                         :
                                   : Petition for Allowance of Appeal from
                 Petitioner        : the Order of the Commonwealth Court
                                   :
                                   :
            v.                     :
                                   :
                                   :
 CITY OF PHILADELPHIA, AND SHERIFF :
 JEWELL WILLIAMS AND PHILADELPHIA :
 SHERIFF'S OFFICE                  :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of September, 2019, the Petition for Allowance of Appeal

is DENIED. Petitioner’s “Motion for Leave to File a Reply to Respondents’ Answer to the

Case’s Petition for Allowance of Appeal” is GRANTED.